

116 HR 1836 IH: Small Scale LNG Access Act of 2019
U.S. House of Representatives
2019-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1836IN THE HOUSE OF REPRESENTATIVESMarch 18, 2019Mr. Yoho (for himself and Mr. Waltz) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Natural Gas Act to expedite approval of exports of small volumes of natural gas, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Small Scale LNG Access Act of 2019. 2.Expedited approval of export of certain volumes of natural gasSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by striking subsection (c) and inserting the following:
			
				(c)Expedited application and approval process
 (1)In generalFor purposes of subsection (a), the following shall be deemed to be consistent with the public interest, and applications for such importation or exportation shall be granted without modification or delay:
 (A)The importation of the natural gas referred to in subsection (b). (B)The exportation of natural gas in a volume up to and including 51,750,000,000 cubic feet per year.
 (C)The exportation of natural gas to a nation with which there is in effect a free trade agreement requiring national treatment for trade in natural gas.
 (2)ExclusionSubparagraphs (B) and (C) of paragraph (1) shall not apply to any nation subject to sanctions imposed by the United States..
		